NUMBER 13-10-00369-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

RAFAEL CAMACHO,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez

      Appellant Rafael Camacho challenges his conviction for failing to stop and render

assistance, a third-degree felony. See TEX. TRANSP. CODE ANN. ' 550.021 (West Supp.

2010), ' 550.023 (West 1999). Camacho pleaded not guilty, and his case was tried to a
jury.   At the close of the State's case, the trial court denied Camacho's motion for

directed verdict. The jury found Camacho guilty and sentenced him to four years in the

Texas Department of Criminal Justice, suspended for ten years of community

supervision. By two issues which we will address as one, Camacho argues that the

evidence was insufficient to convict him. We affirm.

                                           I. BACKGROUND1

        Mark Benavides testified that on August 18, 2009, around 4:30 or 4:45 p.m., he

was driving along Bauer Road in Robstown, Texas when he saw Sandra Zarafonitis2

lying on the side of the road in a field. When Benavides stopped and got out of his car,

he observed that a white Ford F-250 truck parked on the other side of the road "just

booked it and took off," going about three to four blocks on Bauer before turning right onto

Power Plant Road.          Benavides explained that he recognized that same truck in a

surveillance video shown to him by the detectives. On cross-examination, Benavides

testified that, in his statement to police, he described the vehicle as an "older model heavy

duty pickup truck" and that he told a man who called 9-1-1 only that it was a white truck.

Benavides testified that after he saw the media coverage that said it was an F-250, he

agreed.     Benavides also testified that he came up on the truck from the back and

stopped before he got to its window; he "couldn't see [through the back part of the truck]

because [he was] lower than what the truck was," and he did not see anyone in the truck.


        1
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.
        2
          "Zarafonitis" is also spelled "Zarafonetis" and "Zarafontis" throughout the record. Camacho
uses the spelling "Zarafonitis" in his brief. For consistency, we will do likewise.

                                                     2
        Max Mesa testified that on August 18, 2009, at about 4:00 in the afternoon, he was

driving north on Bauer Road when a big white truck that looked like a Ford passed him

going about fifty miles an hour in a thirty-mile-per-hour speed zone. It turned onto Power

Plant Road. Mesa explained that he then passed a man getting out of his car. Mesa

turned his vehicle around to see if he could help. When he saw that the man was holding

a woman, Mesa called 9-1-1. On cross-examination, Mesa agreed that he told the 9-1-1

operator that the truck that left the scene was a Chevy truck based on information

provided to him.

        Robstown Patrolman Carlos Pena testified that he was the first officer on the

scene. During Officer Pena's testimony, when the State offered his accident scene

diagram as an exhibit, the defense asked that Officer Pena's entire traffic accident report

be offered. The State agreed to do so, and trial court admitted the complete report as

State's Exhibit 58. Officer Pena testified that the report alleged the offense of failure to

render aid, a felony charge. Officer Pena also testified that six or seven days after the

traffic accident, after speaking with Detective Enrique Paradez, another investigating

officer, he also named Camacho in the report because he believed him to be a suspect.

The report identified Camacho as the driver and owner of the 2002 white Ford F-250

pickup that struck Zarafonitis from behind and left the scene of the accident. Camacho

requested no limiting instruction concerning the representations made in that accident

report. Officer Pena also testified that, based on his experience and his investigation, he

believed a motor vehicle struck Zarafonitis.3


        3
            On cross-examination, paramedic Mark Mireles who "worked a call for . . . Zarafonitis," agreed
that, in his report, he wrote that a "bystander said that the patient was struck by a vehicle." Mireles testified
                                                       3
        Martin Flores, a detective with the Robstown Police Department, testified that

when he was called to investigate the case, he went immediately to the hospital where he

was informed that Zarafonitis had died. According to Detective Flores, he visited the

scene of the accident the next day and viewed surveillance videos from surrounding

properties.     Detective Flores testified that the surveillance videos showed "a white

pickup truck leaving the scene at a high rate of speed." He also testified that "the same

truck was seen on every surveillance video" that was reviewed. The truck was shown

heading south on Bauer Road, turning west onto Power Plant Road, and then heading

south again on Fourth Street.                When Detective Flores contacted Maria Torres,

Camacho's wife, she was "very upset, crying, emotional, [and] shaking," and she

provided relevant evidence in the case.

        Detective Flores also testified that Camacho lived less than two miles from Fourth

Street and Power Plant Road. After Camacho's vehicle became the suspect vehicle,

Detectives Flores and Paradez went to Camacho's home and to Benito Garza's Wrecker

Service and Salvage Yard, where Camacho worked, but did not find the vehicle in either

location. After Camacho was developed as a suspect, Detective Flores attempted to

locate him at his residence on numerous occasions—more than ten times—but found no

one at home.

        On cross-examination, Detective Flores testified that the pickup on the videotape

did not have lights on the top. He received a vehicle identification number (V.I.N.) from

that a police office told him that "it was an auto versus ped," and according to Mireles, "it matched with what
[he] saw." In addition, Ray Fernandez, M.D., the medical examiner who conducted the autopsy on
Zarafonitis, testified that the cause of her death was multiple blunt force injuries and the manner of her
death was classified as an accident which, in this case, was consistent with being struck by an automotive
vehicle.

                                                      4
Benito Garza (Garza), Camacho's friend and employer who sold Camacho a white Ford

truck, and ascertained that the V.I.N. was from a pickup that belonged to Camacho.

When he ran that number through the police office's system, Detective Flores found that

the vehicle was a white Ford F-250.

        Investigating Officer Paradez testified that after receiving an anonymous call on

August 22, 2009, he went to Garza's Wrecker Service in Robstown, Texas and talked with

Garza, the owner. He also made contact with Rosendo Del Rio who worked at the

wrecker service.       Garza informed Detective Paradez that he knew Camacho.                           He

provided Detective Paradez with information on the case, particularly information

regarding the vehicle. Detective Paradez also explained that Camacho lived a short

distance from where Zarafonitis was hit—only three or four blocks. On August 24, 2009,

Camacho's wife was parked at her daughter's house which is located near her own

residence. When Defective Paradez made contact with her, she got nervous, started

crying, and had relevant information regarding the case. Moreover, Detective Paradez

testified that Camacho did not turn himself in; rather, Camacho was found in Del Rio,

Texas, in February 2010.

        Detective Paradez testified that he, too, reviewed the surveillance video in this

case. According to Detective Paradez, the surveillance came from different locations,

one video from the Power Plant, a second from the Tower Plant area.4 In his opinion, the

truck shown on the surveillance video was a Ford F-250 and belonged to Camacho; it fit

the description of the truck based on the information provided to him by the Texas Crime


        4
            Without identifying the location, Detective Paradez testified that there was a third camera that
took still photos. Those photos do not appear in the record.
                                                     5
Information Center (T.C.I.C.) and by Garza who sold an F-250 to Camacho.                 On

cross-examination, when asked if the truck in the video had "five big yellow lights on top of

it," Detective Paradez answered, "Not that I could see."                Detective Paradez

acknowledged that the witness at the scene claimed the truck was a Chevrolet, but he

never looked for a Chevrolet truck because once he saw the video of the truck that fled

the scene and was told by some of the utilities workers who were almost hit by that same

vehicle that it was a Ford truck, he knew it was not a Chevrolet.

       Phillip Richard, who monitored surveillance video at a site close to the scene of the

accident, testified that a recording made between 4:00 and 4:30 p.m. on the day of the

accident showed a white Ford pickup traveling south, and a second recording showed the

pickup turning left from Power Plant Road onto Fourth Street. On cross-examination,

Richard testified that a number of farmers and others drive white trucks down Power Plant

Road, Bauer, and Magee. Water plant employees also drive white company vehicles,

including Chevrolets and Fords. However, according to Richard, the company trucks are

marked very noticeably with Nueces County Water Control Improvement District, and he

did not see any markings on the truck identified as the suspect vehicle. Richard testified

that he could not see a license plate or identify a driver from the videos, but he recalled

seeing a single person in the truck on the second video.

       Three witnesses who worked for Robstown Utilities came forward after the

surveillance footage was shown on the local news. Ricky Guzman, Christopher Garza

(Chris), and James Carrillo testified that they remembered passing a truck that

approached them from the opposite direction. Guzman testified that around 4:30 on the


                                             6
day of the incident, immediately after he and Chris turned off Fourth Street onto Power

Plant Road, he noticed a standard white pickup truck traveling at a high rate of speed on

Power Plant Road. Guzman described Power Plant Road as a narrow road with "a lot of

potholes and a lot of dips and bumps," i.e., a road on which you would normally drive only

fifteen or twenty miles per hour. Guzman saw two people in the truck as it passed his

vehicle.   He described the driver as an overweight, husky looking "moreno," or

dark-skinned Hispanic male, in his late thirties or early forties, who had shaggy,

scruffy-looking hair, a full, unkept beard, and a mustache. Guzman also agreed that he

had described the driver's hair as "clean cut" in his statement to the police but explained

that it was a "typo" and did not know "why they put that on there."

       Chris testified that he was traveling with Guzman from their job site when he

noticed a white truck coming toward them. According to Chris, the truck, a Chevrolet or a

Ford, was "coming real fast, it was kicking up dust," and he told Guzman to "watch out for

that truck!" Chris saw two individuals in the truck. He described the driver as a big man,

"a little more than chubby," with protruding eyes, a wide nose, a beard, a round chin, short

hair, and "somewhere in his forties, over thirty-five for sure."

       Carrillo testified that, on August 18, 2009, at 4:30 p.m., he was returning from a job

site to the warehouse when he turned off Fourth Street onto Power Plant Road and saw

"a vehicle coming at a high rate of speed toward [him] so [he] had to kind of swerve out of

the way a little bit to avoid a collision." According to Carrillo, the vehicle was a white Ford

pickup and there was nothing unusual about the lighting system.               Carrillo saw a

dark-complexioned man in the truck. Carrillo testified that he saw the surveillance video


                                              7
when it was aired on the news; it showed his vehicle turning right, another company

vehicle ahead of him, and a white vehicle that passed them from the opposite direction.

Neither Carrillo, Guzman, nor Chris identified anyone in the court room, including

Camacho, as the driver of the suspect vehicle.

       Sylvia Quinones testified that she had known Camacho for fifteen years through

her family and that he was married to a distant cousin. After seeing the footage on the

news, Quinones came forward and gave a statement to the police. Quinones testified at

trial that she did not recall giving this statement. She also admitted to having mental

problems and being on medication when her statement was given in August 2009.

Without objection, however, the prosecutor read Quinones's prior statement into the

record. In her statement, Quinones indicated that, when she saw a news story involving

the accident and the suspect truck, she "immediately thought that it belonged to a male

subject by the name of Rafael Camacho."          The defense did not ask for a limiting

instruction concerning this statement.

       Garza testified that Camacho worked for him "[o]n and off for about 13 years."

Garza considered Camacho a friend and sold him a white 2002 Ford three-quarter-ton

pickup early in August 2009. When asked if he remembered what Camacho looked like

in August 2009, Garza responded, "[H]e looked like what he looks now. . . . He would

have facial hair on and off. . . . He would go without shaving for a while and then all of a

sudden he'd shave.      He might shave his whole head . . . ."        Garza testified that

Camacho drove the truck every day. According to Garza, on August 18, 2009, Camacho

was laying cement for a carport at Garza's home, which is located off of Magee and


                                             8
approximately twenty miles from the water plant. He stated that Camacho worked a full

day on August 18 and would usually work until 4:00 or 5:00 p.m., sometimes later. The

last time Garza saw Camacho was on August 19, 2009, when Camacho told him that his

father, who lived in Mexico, was very ill and that he needed to go see him. Based on this

information, Benito assumed Camacho was going to Mexico.                     Garza testified that

Camacho has not worked for him since that day, and his carport is like it was when

Camacho left.

       On cross-examination, Garza testified that Camacho's truck had five yellow

clearance lights on top of the roof the last time he saw it on August 19, 2009. When

asked to review the title to Camacho's vehicle and an attached document, 5 Garza

testified that "it shows that [Camacho's] vehicle had, it says, 'Roof lights, clearance

lamps.'" When shown Defendant's Exhibit 2, an enlarged photograph of the suspect

vehicle taken from the surveillance video, Garza testified that the vehicle in the

photograph looked "like any Ford truck," he did not "see any clearance lights on that

truck," and "[t]hey should be visible on top of the roof."            On re-direct, Garza again

explained that the clearance lights on Camacho's truck were on the front of the roof—a

couple of inches above the windshield on the front of the cab. When asked if he "would

agree . . . that there's a possibility that Mr. Camacho removed this lighting system that

they think [is] on it?", Garza answered, "I don't think so. I don't agree with you . . .

because I would have noticed the lights gone if there is a hole there." Garza also

testified that the last time he saw Camacho was "not this weekend, the previous

       5
       This document, described in the index to exhibits as a detailed vehicle report from Ford Motor
Company, was published to the jury but was not offered and admitted as a trial exhibit.

                                                 9
weekend" before trial and that he had provided financial assistance to Camacho in the

past.6

         After the State rested and after the trial court denied Camacho's motion for

directed verdict, Del Rio testified for the defense. He explained that Defendant's Exhibit

2 did not look like the truck he worked on before it was sold to Camacho because it did not

have cab lights and the handle did not open like the one on Camacho's truck. Del Rio

explained that he had reviewed the surveillance video with Detective Paradez and had

told him that the truck in the video did not look like that truck. Del Rio also testified that

Camacho looked the same in court as when he last saw him in June of 2009 except that

he did not have a mustache.            When asked why he said Camacho did not have a

mustache, Del Rio responded that "he always have [sic] a mustache." The State also

established that Del Rio had a long friendship with Camacho and that the last time Del Rio

spoke with Camacho was a month before trial when they talked for approximately thirty

minutes about things other than business.

                        II. STANDARD OF REVIEW AND APPLICABLE LAW

         In a legal sufficiency review, we consider the entire trial record, viewing the

evidence in the light most favorable to the verdict, to determine whether a rational jury

could have found the accused guilty of all essential elements of the offense beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v. State,

323 S.W.3d 893, 912 (Tex. Crim. App. 2010); see Laster v. State, 275 S.W.3d 512, 517

(Tex. Crim. App. 2009); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).


         6
          The Nueces County title registration record for Camacho's 2002 Ford F-250, admitted as State's
Exhibit 65, set out that Garza held a first lien on the truck.
                                                  10
This "familiar standard gives full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts." Padilla v. State, 326 S.W.3d 195, 200 (Tex. Crim. App.

2010) (quoting Jackson, 443 U.S. at 319).

       The trier of fact then is the sole judge of the facts, the credibility of the witnesses,

and the weight given to testimony. TEX. CODE CRIM. PROC. ANN. art. 38.04 (West 1979);

Beckham v. State, 29 S.W.3d 148, 151 (Tex. App.—Houston [14th Dist.] 2000, pet. ref'd).

We "may not re-evaluate the weight and credibility of the record evidence and thereby

substitute our judgment for that of the [fact-finder]."         Williams, 235 S.W.3d at 750.

Instead, we resolve any inconsistencies in the evidence in favor of the final judgment and

consider whether the jury reached a rational decision. Curry v. State, 30 S.W.3d 394,

406 (Tex. Crim. App. 2000). An appellate court, faced with a record of historical facts

that supports conflicting inferences, must also presume—even if it does not affirmatively

appear in the record—that the trier of fact resolved any such conflicts in favor of the

prosecution, and must defer to that resolution. Jackson, 443 U.S. at 326; Padilla, 326
S.W.3d at 200.

       Legal sufficiency is measured by the elements of the offense as defined by a

hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim.

App. 2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). A person

commits the offense of failure to stop and render assistance if (1) a driver of a vehicle, (2)

involved in an accident, (3) resulting in injury or death of any person, (4) intentionally and

knowingly, (5) fails to stop and render reasonable assistance. See TEX. TRANSP. CODE


                                                11
ANN. §§ 550.021, 550.023.

       The instant conviction rests upon circumstantial evidence.            Circumstantial

evidence is sufficient evidence to prosecute for failure to stop and render assistance.

Clausen v. State, 682 S.W.2d 328, 332 (Tex. App.—Houston [1st Dist.] 1984, pet ref'd);

see Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986) (en banc) (setting out that

the identity of a defendant can be proven by direct or circumstantial evidence). The law

does not require that each fact "point directly and independently to the guilt of the

appellant, as long as the cumulative effect of all the incriminating facts is sufficient to

support the conviction." Hooper v. State, 214 S.W.3d 9,13 (Tex. Crim. App. 2007). So

long as "the verdict is supported by a reasonable inference, it is within the province of the

fact[]finder to choose which inference is most reasonable." Laster, 275 S.W.3d at 323.

And as with any question of circumstantial evidence and inference, "the jurors are free to

use their common sense and apply common knowledge, observation, and experience

gained in the ordinary affairs of life when giving effect to the inferences that may

reasonably be drawn from the evidence." Obigbo v. State, 6 S.W.3d 299, 306 (Tex.

App.—Dallas 1999, no pet.); see Saenz v. State, 976 S.W.2d 314, 322 (Tex.

App.—Corpus Christi 1998, no pet.) ("Jurors are expected to draw upon their own

experiences and common knowledge and apply them to the facts at hand."); Jones v.

State, 900 S.W.2d 392, 399 (Tex. App.—San Antonio 1995, pet. ref'd). "'[T]he standard

of review on appeal is the same for both direct and circumstantial evidence cases.'"

Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010).




                                             12
                                       II. DISCUSSION

       By his sole issue, Camacho challenges the sufficiency of the evidence to support

his conviction for failure to stop and render assistance. Specifically, Camacho asserts

that no reasonable juror could have found beyond a reasonable doubt that he was guilty

of failing to render assistance because there was legally insufficient evidence to prove

that he was the driver of the vehicle that struck Zarafonitis. Camacho argues that the

evidence is legally insufficient because no witness identified him as the driver of the

vehicle that hit Zarafonitis and because there was no eyewitness to the accident.

       In this case, although Benavides, the only person who saw a white truck leave the

scene, did not see the driver of the truck and none of the witnesses positively identified

Camacho, three witnesses at trial provided details about the driver's physical

appearance. Guzman testified that the driver had shaggy hair, a scruffy beard and a

mustache, and was a husky, dark-skinned Hispanic male in his late thirties or early forties.

Chris testified that the driver had a beard, protruding eyes, a wide nose, and that he was

a big man, "a little bit more than chubby," with short hair, somewhere in this forties and at

least over thirty-five. Carrillo testified that he saw a dark-complexioned man in the truck.

In addition, Del Rio, a long time friend, testified that Camacho looked the same in the

courtroom as he did in July 2009 when Del Rio last saw him, except that he did not have

a mustache and he always had a mustache.

       While no witness identified Camacho in court, the law does not require in-court

identification, and it is merely one factor to consider in assessing the weight and credibility

of a witness's testimony. Conyers v. State, 864 S.W.2d 739, 740 (Tex. App.—Houston


                                              13
[14th Dist.] 1993, pet ref'd); see Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim. App.

1986); Meeks v. State, 897 S.W.2d 950, 955 (Tex. App.—Fort Worth 1995, no pet.).

Camacho was present in court, and the jurors were free to compare his appearance with

the person described by the witnesses, to give probative weight to those observations,

and to give effect to the inferences that might reasonably have been drawn from the

testimony. See Obigbo, 6 S.W.3d at 306; Jones, 900 S.W.2d at 399; see Saenz, 976
S.W.2d at 322.

       Neither does the law require that each fact "point directly and independently to the

guilt of the appellant, as long as the cumulative force of all the incriminating

circumstances is sufficient to support the conviction." Hooper, 214 S.W.3d at 13; see

Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004). In this case, in addition to

the above, the police report, admitted without objection as State's Exhibit 58, provided

that Camacho was the driver of the vehicle that struck Zarafonitis and then fled the scene.

Once admitted without objection, hearsay enjoys a status equal to that of all other

admissible evidence. See Poindexter, 153 S.W.3d at 409; see also TEX. R. EVID. 802

("Inadmissible hearsay admitted without objection shall not be denied probative value

merely because it is hearsay.").

       The parties also stipulated that Camacho owned a Ford F-250 white truck, and

although there is conflicting testimony regarding the make and model of the suspect

vehicle, several witnesses identified the vehicle traveling away from the scene at an

unusually high rate of speed for the condition of the road as a white Ford F-250 pickup

truck. Detective Paradez, testified that, in his opinion, the truck on the video was a Ford


                                            14
F-250, and based on information he received from the T.C.I.C. and from Garza, the

vehicle belonged to Camacho. Furthermore, while Camacho emphasizes the alleged

differences between his truck and the truck seen in the surveillance videos, here we are

faced with a record of historical facts that arguably supports conflicting inferences, and

giving full play to the responsibility of the fact-finder to resolve conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts,

we must presume that the jury resolved this conflict in favor of the prosecution. See

Jackson, 443 U.S. at 326; Padilla, 326 S.W.3d at 200; see also TEX. CODE CRIM. PROC.

ANN. art. 38.04; Beckham, 29 S.W.3d at 151. For instance, it was theorized by the State

that the lights on the cab of Camacho's truck could have been removed by Camacho, and

based on the evidence before it, the jury could have believed that theory. It is also

possible that the jury did not believe Camacho's friends when they testified that

Camacho's truck had cab lights.              Instead, the jury could have concluded from the

testimony of Quinones,7 the investigating officers, and Carrillo that Camacho's truck was

the truck shown on the video and that the truck had no cab lights on the day of the

accident.

        Moreover, the jury also heard testimony that Camacho lived close to where the

accident occurred, and that on August 18, 2009, the day of the accident, he had been

working at Garza's home, which was located approximately twenty miles from the water

plant. Camacho had worked a full day on August 18 and would sometimes work until
        7
          Quinones testified that when she saw the news story involving the accident and the suspected
truck, she "immediately thought that it belonged to a male by the name of Rafael Camacho." The relevant
portion of Quinones's statement was offered into evidence, without instruction or limitation, such that it
could have been considered by the jury to be probative as if the witness herself had testified to it in court.
See Poindexter v. State, 153 S.W.3d 402, 408–09 (Tex. Crim. App. 2005); TEX. R. EVID. 105(a) (providing
for the use of a limiting instruction), 802 (setting out the hearsay rule).
                                                     15
4:00 or 5:00 p.m. The accident occurred at approximately 4:30 p.m. that afternoon.

Also, immediate flight to another location constitutes suspicious conduct tending to

connect the defendant to the accident. See Gonzalez v. State, 115 S.W.3d 278, 283

(Tex. App.—Corpus Christi 2003, pet. ref'd) (providing that flight to another city the day

after a murder was sufficient to corroborate the testimony of an accomplice). Camacho

left for Mexico the day following the accident. He explained to Garza that he was going

to Mexico because his father was ill. However, when Camacho was located six months

later, he was in Del Rio, Texas, not in Mexico.        The timing of his departure is an

incriminating circumstance that a rational juror might consider. See Hooper, 214 S.W.3d

at 13; also see Guevara, 152 S.W.3d at 49. Finally, during their investigation, the police

found no one at Camacho's home on numerous occasions, and when the police did

contact Camacho's wife on one occasion shortly after the accident, she was emotional.

       Therefore, considering the entire trial record and viewing the evidence in the light

most favorable to the verdict, we conclude the cumulative force of all the incriminating

circumstances is sufficient to support the conviction. See Hooper, 214 S.W.3d at 13; see

also Guevara, 152 S.W.3d at 49. A rational jury could have found beyond a reasonable

doubt that Camacho was the driver of the vehicle that hit Zarafonitis and failed to stop and

render assistance. See Jackson, 443 U.S. at 319; Laster, 275 S.W.3d at 517; Williams,
235 S.W.3d at 750; see also TEX. TRANSP. CODE ANN. §§ 550.021, 550.023. And we

must defer to the jury as to that resolution. See Jackson, 443 U.S. at 326; Padilla, 326
S.W.3d at 200.

       We overrule Camacho's sole issue.


                                            16
                                     III. CONCLUSION

       Accordingly, we affirm the judgment of the trial court.



                                                                 NELDA V. RODRIGUEZ
                                                                 Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of June, 2011.




                                            17